Citation Nr: 0215159	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an earlier effective date for additional 
compensation benefits for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the course of the appeal, the claim was transferred to 
the RO in Albuquerque, New Mexico pursuant to the veteran's 
change of address.

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in March 2000, in which he indicated that 
he wished a hearing before a member of the Board at the RO in 
Albuquerque.  Although a hearing was scheduled, he did not 
appear for the hearing.  In October 2002, the veteran 
explained that he did not attend the hearing because his 
address had changed and he did not receive notification of 
the hearing.  The Board has accepted the veteran's 
explanation as good cause for his failure to appear and this 
case is therefore REMANDED to the RO for the following 
development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.  The RO should ensure that 
notification of the hearing is sent to 
the appellant's most recent address of 
record.  Full documentation of all 
contact with the veteran and his 
representative should be placed in the 
claims file, as well a complete record of 
the veteran's appearance or failure to 
appear at any scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




